Case 8:21-cv-00794-JVS-ADS Document 1 Filed 04/28/21 Page 1 of 11 Page ID #:1




  1 SHEPPARD,   MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
  2     Including Professional Corporations
      SAMANTHA C. GRANT, Cal. Bar No. 198130
  3   BRIANNA S. WILSON, Cal. Bar No. 316730
  4   1901 Avenue of the Stars, Suite 1600
      Los Angeles, California 90067-6055
  5   Telephone: 310.228.3700
  6   Facsimile: 310.228.3701
      E mail: sgrant@sheppardmullin.com
  7           bswilson@sheppardmullin.com
  8
    Attorneys for Defendant
  9 TARGET CORPORATION
 10
 11                                  UNITED STATES DISTRICT COURT
 12              CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
 13
 14 MANUEL MARTINEZ, an individual,                 Case No.
 15                                                 [Removed from OCSC 30-2021-
                        Plaintiff,                  01191029- CU-OE-CJC]
 16
               v.                                   DEFENDANT TARGET
 17                                                 CORPORATION’S NOTICE OF
                                                    REMOVAL OF CIVIL
 18 TARGET CORPORATION, a                           ACTION
      Minnesota corporation; and DOES 1
 19 through 50, inclusive,                          (Filed concurrently with: Declarations
                                                    of Brianna S. Wilson and Adam
 20                                                 Klarfeld in Support of Removal,
                        Defendants.                 Request for Judicial Notice,
 21                                                 Certification of Interested Parties, and
                                                    Corporate Disclosure Statement)
 22
                                                    (Diversity Jurisdiction: 28 U.S.C. §§
 23                                                 1332, 1441, 1446)
 24
 25
 26
 27
 28
      SMRH:4814-6425-8534.2                       -1-
                                                                               Notice of Removal
Case 8:21-cv-00794-JVS-ADS Document 1 Filed 04/28/21 Page 2 of 11 Page ID #:2




  1            TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR
  2 THE CENTRAL DISTRICT OF CALIFORNIA AND TO PLAINTIFF AND HIS
  3 ATTORNEYS OF RECORD HEREIN:
  4            PLEASE TAKE NOTICE that on this date, Defendant Target Corporation
  5 (“Target”) did and hereby does remove the above-entitled action from the Superior
  6 Court of California for the County of Orange to the United States District Court for
  7 the Central District of California pursuant to 28 U.S.C. §§ 1332 and 1441 because
  8 there is complete diversity between Plaintiff Manuel Martinez (“Plaintiff’) and
  9 Target and the amount in controversy exceeds $75,000. The removal of this action
 10 terminates all proceedings in the Superior Court of California for the County of
 11 Orange. 28 U.S.C. section 1446(d).
 12            Target removes this action to United States District Court for the Central
 13 District of California, pursuant to 28 U.S.C. sections 1332, 1441, and 1446 based on
 14 the following:
 15            1.       On March 22, 2021, Plaintiff filed a complaint (the “Complaint”)
 16 entitled Manuel Martinez v. Target Corporation, a Minnesota Corporation; and
 17 Does 1 through 50, inclusive, Case No. OCSC 30-2021-01191029- CU-OE-CJC, in
 18 the Superior Court of the State of California for the County of Orange (the “State
 19 Court Action”).
 20            2.       On March 31, 2021, Plaintiff served Target with the Summons and the
 21 Complaint in the State Court Action. A true and correct copy of the Complaint
 22 served on Target is attached as Exhibit A to the declaration of Brianna S. Wilson
 23 (“Wilson Decl.”). A true and correct copy of the Summons served on Target is
 24 attached to the Wilson Decl. as Exhibit B.
 25            3.       Target filed and served an Answer in the State Court Action on April 5,
 26 2021. A true and correct copy of the Answer is attached to the Wilson Decl. as
 27 Exhibit C.
 28
      SMRH:4814-6425-8534.2                         -2-
                                                                                Notice of Removal
Case 8:21-cv-00794-JVS-ADS Document 1 Filed 04/28/21 Page 3 of 11 Page ID #:3




  1            4.       Copies of All Process, Pleadings and Orders. The Summons, the
  2 Complaint, and Answer (Exhibits A-C to the Wilson Decl.) constitute all process,
  3 pleadings and orders in the State Court Action within the meaning of 28 U.S.C.
  4 section 1446(a).
  5            5.       All Named Defendants Join in Removal. Target is the only named
  6 defendant in this action and the only defendant served with the Summons and the
  7 Complaint, so there are no other parties to join in this Notice of Removal.
  8 Defendant “Does 1 through 50” have not been identified, nor is there any record of
  9 their having been served with the Summons or the Complaint in the State Court
 10 Action. 28 U.S.C. § 1441(a).
 11            6.       Removal is Timely. This Notice of Removal is timely as it is filed
 12 within thirty (30) days of the first receipt by a defendant of a copy of a paper (in this
 13 case, the Complaint on March 31, 2021) that revealed this case was properly
 14 removable. 28 U.S.C. § 1446(b).
 15            7.       Proper Venue. The United States District Court for the Central
 16 District of California is the District within which said Superior Court of California
 17 for the County of Orange case is pending.
 18            DIVERSITY JURISDICTION
 19            8.       This Court has original jurisdiction of this action based upon diversity
 20 of citizenship under 28 U.S.C. section 1332. Target may remove the State Court
 21 Action to this Court, pursuant to the provisions of 28 U.S.C. section 1441(b),
 22 because it is a civil action between citizens of different states and the matter in
 23 controversy exceeds the sum or value of $75,000, exclusive of interest and costs.
 24 Complete diversity of citizenship exists because:
 25            9.       Plaintiff’s Citizenship. Allegations on information and belief as to
 26 citizenship are sufficient to support removal. Ehrman v. Cox Communications, 932
 27 F.3d 1223, 1227 (9th Cir. 2019) (“[A] defendant’s allegations of citizenship may be
 28
      SMRH:4814-6425-8534.2                          -3-
                                                                                  Notice of Removal
Case 8:21-cv-00794-JVS-ADS Document 1 Filed 04/28/21 Page 4 of 11 Page ID #:4




  1 based solely on information and belief.”). Target is informed and believes that
  2 Plaintiff is at the time of filing this Notice of Removal and was, at the time of filing
  3 his Complaint, a citizen of the State of California, within the meaning of 28 U.S.C.
  4 Section 1332(a). Declaration of Adam Klarfeld (“Klarfeld Decl.”) ¶¶ 5-6.
  5            10.      Defendant Target’s Citizenship. Pursuant to 28 U.S.C. section
  6 1332(c)(1), a corporation shall be deemed to be a citizen of every State by which it
  7 has been incorporated and of the State where it has its principal place of business.
  8 Target is a citizen of Minnesota and is not a citizen of California, as shown below.
  9            11.      Target is incorporated in the state of Minnesota. See Target’s Request
 10 For Judicial Notice in Support of Removal, at Exh. 1; see also Klarfeld Decl., ¶¶ 2-
 11 3.
 12            12.      Principal place of business for purposes of diversity jurisdiction is
 13 determined using the “nerve center” test. See Hertz Corp. v. Friend, 130 S. Ct.
 14 1181, 1183, 175 L. Ed. 2d 1029, 1032 (2010). Under the “nerve center” test, the
 15 principal place of business is “the place where the corporation’s high level officers
 16 direct, control, and coordinate the corporation’s activities.” See Hertz Corp., 130 S.
 17 Ct. 1181 at 1183. The nerve center “should normally be the place where the
 18 corporation maintains its headquarters —provided that the headquarters is the actual
 19 center of direction, control, and coordination.” Id. at 1184. The Supreme Court
 20 emphasized in Hertz that the “nerve center test” should be one of “administrative
 21 simplicity.” Id.
 22            13.      Target’s principal place of business is at the time of filing this Notice of
 23 Removal, and was as of the date of the filing of the Complaint in the State Court
 24 Action, in the State of Minnesota, as established by the following facts:
 25            14.      The headquarters, the principal operations center, and the place of
 26 Target’s high level officers who direct and control the operations, as of the date of
 27 the filing of the Complaint and now, are in Minneapolis, Minnesota. Klarfeld Decl.,
 28
      SMRH:4814-6425-8534.2                          -4-
                                                                                    Notice of Removal
Case 8:21-cv-00794-JVS-ADS Document 1 Filed 04/28/21 Page 5 of 11 Page ID #:5




  1 ¶¶ 2-3. Its corporate headquarters is in Minneapolis, Minnesota. Id. Target’s
  2 headquarters is where most of the executives have their offices, where the
  3 administrative and financial officers are located, and where most of the day-to-day
  4 control of the business is exercised. Id. Minnesota is also the state in which
  5 Target’s corporate income tax return is filed. Klarfeld Decl., ¶ 3. As such, Target is
  6 a citizen of the State of Minnesota and not a citizen of the State of California.
  7 Therefore, Plaintiff and Target are citizens of different states.
  8            15.      Doe Defendants. Pursuant to 28 U.S.C. section 1441(a), the residence
  9 of fictitious and unknown defendants should be disregarded for purposes of
 10 establishing removal jurisdiction under 18 U.S.C. section 1332. Firstos v. Reynolds
 11 Metals Co., 615 F.2d 1209, 1213 (9th Cir. 1980) (unnamed defendants are not
 12 required to join in a removal petition); Fat T, Inc. v. Aloha Tower Assocs. Piers 7, 8
 13 & 9, 172 F.R.D. 411, 415 (D. Haw. 1996) (“[I]n light of Ninth Circuit case-law, this
 14 Court finds that Doe defendants do not destroy diversity jurisdiction.”). Thus, the
 15 existence of Doe Defendants 1-50, inclusive, does not deprive the Court of
 16 jurisdiction.
 17            16.      The Amount in Controversy Exceeds $75,000. Where a plaintiff
 18 does not specify a particular amount of damages in the Complaint, a removing
 19 defendant must show that the amount in controversy “more likely than not” exceeds
 20 the jurisdictional minimum of the court. See Sanchez v. Monumental Life Ins. Co.,
 21 102 F.3d 398, 404 (9th Cir. 1996). Therefore, Target needs to show only that there
 22 is a “reasonable probability that the stakes exceed,” $75,000. See Brill v.
 23 Countrywide Home Loans, Inc., 427 F.3d 446, 449 (7th Cir. 2005). A defendant is
 24 not obliged to research, state and prove Plaintiff’s claims for damages. Singer v.
 25 State Farm Mut. Auto Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997). A defendant can
 26 establish the amount in controversy by the allegations in the Complaint, or by
 27
 28
      SMRH:4814-6425-8534.2                        -5-
                                                                              Notice of Removal
Case 8:21-cv-00794-JVS-ADS Document 1 Filed 04/28/21 Page 6 of 11 Page ID #:6




  1 setting forth facts in the notice of removal that demonstrate that the amount placed
  2 in controversy by Plaintiff exceeds the jurisdictional minimum. Id.
  3            17.      The amount in controversy is based on the assumption that plaintiff
  4 prevails on all claims. See Kenneth Rothschild Trust v. Morgan Stanley Dean
  5 Witter, 199 F. Supp. 2d 993, 1001 (C.D. Cal. 2002); Jackson v. American Bankers
  6 Ins. Co., 976 F. Supp. 1450, 1454 (S.D. Ala. 1997) (“[t]he appropriate measure [of
  7 the amount in controversy] is the litigation value of the case assuming that the
  8 allegations of the complaint are true and assuming a jury returns a verdict for the
  9 plaintiff on all claims made in the complaint”). The ultimate inquiry is what amount
 10 is put “in controversy” by the plaintiff’s complaint, not what the defendant will
 11 actually owe. Rippee v. Boston Market Corp., 408 F. Supp. 2d 982, 986 (S.D. Cal.
 12 2005); see also Scherer v. Equitable Life Assurance Society of the United States,
 13 347 F.3d 394, 399 (2d Cir. 2003) (recognizing that the ultimate or provable amount
 14 of damages is not what is considered when determining the amount in controversy;
 15 rather, it is the amount put in controversy by the plaintiff’s complaint). “That the
 16 amount in controversy is assessed at the time of removal does not mean that the
 17 mere futurity of certain classes of damages precludes them from being part of the
 18 amount in controversy.” See Chavez v. JPMorgan Chase & Co., 888 F.3d 413, 417
 19 (9th Cir. 2018).
 20            18.      Damages Sought. Here, without admitting the validity of Plaintiff’s
 21 causes of action (all of which are expressly denied by Target), the amount in
 22 controversy is in excess of $75,000, exclusive of interest and costs. Although
 23 Plaintiff does not pray for a specific dollar amount, in his Complaint, he alleges
 24 claims for: (1) disability discrimination in violation of the FEHA, (2) retaliation in
 25 violation of the FEHA, (3) failure to accommodate in violation of the FEHA, (4)
 26 failure to engage in the interactive process in violation of the FEHA, and (5)
 27 wrongful termination in violation of public policy. In connection with his claims,
 28
      SMRH:4814-6425-8534.2                         -6-
                                                                                Notice of Removal
Case 8:21-cv-00794-JVS-ADS Document 1 Filed 04/28/21 Page 7 of 11 Page ID #:7




  1 Plaintiff alleges compensatory damages, punitive damages, and attorneys’ fees.
  2 Specifically, Plaintiff has “sustained and continues to sustain substantial losses in
  3 earnings and other benefits.” See Complaint, ¶¶ 24, 35, and 39. He also alleges that
  4 he has “suffered and continues to suffer humiliation, emotional distress, and mental
  5 and physical pain and anguish.” See Complaint, ¶¶ 25, 36, and 39. Further, Plaintiff
  6 alleges that he is entitled to attorneys’ fees. See Complaint ¶¶ 26, 30, 36, 40, 43,
  7 and Prayer ¶ (d). Finally, Plaintiff seeks punitive damages. See Complaint, ¶¶ 26,
  8 31, 44 and Prayer ¶ (b). The amount-in-controversy requirements of 28 U.S.C.
  9 section 1332(a) exclude only “interest and costs.” Guglielmino v. McKee Foods
 10 Corp., 506 F.3d 696, 700 (9th Cir. 2007). Thus, statutory, civil, and punitive
 11 damages, as well as attorneys’ fees, which are sought by Plaintiff may all be
 12 included in the calculation. See Guglielmino, 506 F. 3d at 700. Based on Plaintiff’s
 13 allegations and prayer, that amount exceeds $75,000.
 14            19.      Lost Earnings and Other Employment Benefits. In his Complaint,
 15 Plaintiff requests lost earnings. See Complaint, ¶¶ 24, 30, 35, 39, 43 and Prayer, ¶
 16 (a). At the time of Plaintiff’s termination from Target, he earned $15 per hour and
 17 worked an average of 30 hours per week. Klarfeld Decl., ¶ 4. Plaintiff alleges his
 18 employment with Target was wrongfully terminated on August 19, 2020.
 19 Complaint, ¶¶ 10. As such, assuming that the trial takes place one year from the
 20 date of this removal (approximately 20.5 months after Plaintiff’s termination of
 21 employment), a reasonable estimate of Plaintiff’s sought past lost post-termination
 22 wages in controversy is at least $40,050 ($450 weekly x 89 weeks), in addition to
 23 potential future lost wages post trial. See Chavez, 888 F.3d at 416 (holding that, for
 24 purposes of diversity jurisdiction, “the amount in controversy encompasses all relief
 25 a court may grant on that complaint if the plaintiff is victorious” including both past
 26 and future lost wages). This amount of potential compensatory damages is solely
 27 based on lost wages and does not include lost employment benefits, interest,
 28
      SMRH:4814-6425-8534.2                      -7-
                                                                             Notice of Removal
Case 8:21-cv-00794-JVS-ADS Document 1 Filed 04/28/21 Page 8 of 11 Page ID #:8




  1 potential future wages, and the other potential damages Plaintiff seeks, as set forth
  2 below, which increases alleged Plaintiff’s economic losses.
  3            20.      Compensation for Emotional Distress and Related Medical
  4 Expenses. Prevailing plaintiffs in wrongful termination actions seek damages for
  5 emotional distress. See Gantt v. Sentry Ins., 1 Cal.4th 1083, 1098-1100 (1992). The
  6 emotional distress component of Plaintiff’s alleged damages must be considered in
  7 determining whether the amount in controversy requirement has been established.
  8 See Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005). Here, Plaintiff
  9 seeks emotional distress damages, allegedly resulting from his alleged wrongful
 10 termination, discrimination, and retaliation. See Complaint, ¶¶ 25, 30, 36, and 39.
 11 Indeed, Plaintiff alleged that he has suffered and continues to suffer “physical
 12 injuries, physical sickness, as well as emotional distress plus medical expenses.”
 13 Complaint, ¶ 30.
 14            21.      Comparable Cases. A defendant may use damage awards in other
 15 cases to establish that the amount in controversy exceeds $75,000. See Simmons v.
 16 PCR Tech., 209 F. Supp. 2d 1029, 1033-34 (N.D. Cal. 2002). Juries in California
 17 have awarded well in excess of $75,000 for emotional distress damages in disability
 18 discrimination / wrongful termination cases. For example, in Steven Wiley, et al. v.
 19 Trendwest Resorts, Inc. et al Contra Costa County Superior Court Case No.
 20 MSC05-01991 (October 18, 2010), the court awarded the plaintiff $75,000 for
 21 emotional distress damages where the plaintiff alleged that as a result of her
 22 disability, she was demoted and then replaced. In Hernandez v. Regents of the Univ.
 23 of California, Alameda County Superior Court Case No. RG06272564 (September
 24 25, 2009), the court awarded $90,000 for emotional distress damages where, as here,
 25 the plaintiff alleged that the employer failed to accommodate her disability and
 26 discriminated against her due to her disability by terminating her employment.
 27 Thus, if Plaintiff is able to prove his claims at trial, it is conservative to estimate that
 28
      SMRH:4814-6425-8534.2                      -8-
                                                                                Notice of Removal
Case 8:21-cv-00794-JVS-ADS Document 1 Filed 04/28/21 Page 9 of 11 Page ID #:9




  1 Plaintiff will seek, and the jury may award, at least $75,000 for emotional distress
  2 damages.
  3            22.      Punitive Damages. Plaintiff also seeks punitive damages. See
  4 Complaint, ¶¶ 26, 31, 44 and Prayer ¶ (b). Punitive damages are recoverable in
  5 wrongful termination actions. See Tameny v. Atlantic Richfield Co., 27 Cal.3d 167,
  6 176 (1980). Punitive damages should be considered when determining the amount
  7 in controversy. See Gibson v. Chrysler Corp., 261 F.3d 927, 947 (9th Cir. 2001);
  8 Simmons, 209 F. Supp. 2d at 1033 (recognizing that jury verdicts in other similar
  9 cases in California “amply demonstrate the potential for large punitive damage
 10 awards in employment discrimination cases.”). In State Farm Mut. Auto. Ins. Co. v.
 11 Campbell, 538 U.S. 408, 425 (2003), the United States Supreme Court held that the
 12 longstanding historical practice of setting punitive damages at two, three, or four
 13 times the size of compensatory damages, while “not binding,” is “instructive,” and
 14 that “[s]ingle-digit multipliers are more likely to comport with due process.” Here,
 15 as shown above, Plaintiff is seeking compensatory general damages of at least
 16 $115,050. Utilizing the ratio of 2:1 that State Farm found to be “instructive” (but
 17 without conceding its ultimate propriety for use in this case), the potential punitive
 18 damages award in controversy in this action is approximately $230,100 even
 19 though Target denies that Plaintiff has properly alleged or can ultimately establish
 20 the necessary conditions for obtaining exemplary damages.
 21            23.      Attorneys’ Fees. Plaintiff also seeks to recover attorneys’ fees.
 22 Complaint, ¶¶ 26, 30, 36, 40, 43, and Prayer ¶ (d). Requests for attorneys’ fees
 23 should be taken into account in ascertaining the amount in controversy. See Galt
 24 G/S v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th Cir. 1998) (claims for attorneys’
 25 fees are to be included in amount in controversy, regardless of whether award is
 26 discretionary or mandatory). Recent authority has clarified that this must include all
 27
 28
      SMRH:4814-6425-8534.2                         -9-
                                                                                 Notice of Removal
Case 8:21-cv-00794-JVS-ADS Document 1 Filed 04/28/21 Page 10 of 11 Page ID #:10




   1 attorney’s fees likely to be incurred through trial of an action. See Fritsch v. Swift
   2 Transp. Co. of Ariz., 899 F.3d 785, 794 (9th Cir. 2018).
   3            Federal courts in California have granted motions for attorneys’ fees in
   4 disability discrimination cases similar to the instant case for hours ranging from 500
   5 to 1,200. See e.g., Perona v. Time Warner Cable, No. EDCV1402501MWFSPX,
   6 2016 WL 8941101, at *33 (C.D. Cal. Dec. 6, 2016) (awarding attorneys’ fees in
   7 disability discrimination case for 1,205.3 billed hours in the amount of $742,260);
   8 See also Kranson v. Fed. Express Corp., No. 11-CV-05826-YGR, 2013 WL
   9 6503308, at *44 (N.D. Cal. Dec. 11, 2013) (awarding attorneys’ fees in disability
  10 discrimination case for 502 billed hours in the amount of $386,235). Accordingly,
  11 an extremely conservative estimate of the attorneys’ fees that are likely to be
  12 sought in this case is $200,000.
  13            24.      Based on Plaintiff’s allegations and his prayer for relief in which he
  14 seeks compensatory and special damages, punitive damages and attorneys’ fees, a
  15 reasonable estimate of the amount in controversy is $545,150, which far exceeds
  16 the $75,000 jurisdictional threshold. See White v. FCI USA, Inc., 319 F.3d 672, 675
  17 (5th Cir. 2003) (“the lengthy list of compensatory and punitive damages sought by
  18 [the plaintiff], when combined with attorney’s fees” demonstrated that the amount in
  19 controversy exceeded $75,000”).
  20            25.      A copy of this Notice of Removal will be filed with the Superior Court
  21 of the State of California for the County of Orange and served upon all adverse
  22 parties as required by 28 U.S.C. section 1446(d), and an appropriate notice of
  23 compliance with 28 U.S.C. section 1446(d) also shall be served and filed in the
  24 above entitled Court.
  25
  26
  27
  28
       SMRH:4814-6425-8534.2                         -10-
                                                                                   Notice of Removal
Case 8:21-cv-00794-JVS-ADS Document 1 Filed 04/28/21 Page 11 of 11 Page ID #:11




   1
       Dated: April 28, 2021
   2
                                  SHEPPARD, MULLIN, RICHTER & HAMPTON
   3
                                  LLP
   4
   5
                                  By                 /s/ Brianna S. Wilson
   6                                               SAMANTHA C. GRANT
   7                                                BRIANNA S. WILSON
                                                    Attorneys for Defendant
   8                                              TARGET CORPORATION
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       SMRH:4814-6425-8534.2               -11-
                                                                      Notice of Removal
